DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office action in response to Applicant’s submission filed on 12/7/2022.  Currently claims 1-13 and 15 are pending and claims 1, 6, 7, 9, 10, 13, and 15 are independent.  Claims 1, 7, 8, and 10 have been amended from the original claim set dated 10/23/2020.  No claims have been newly added or cancelled.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2018901365 (Australia), filed on 4/24/2018.



Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejection of claim 8 is withdrawn in light of the amendments.


	
	
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-9 and 15, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claims 1 and 7 and their dependent claims (claims 2-5 and 8) are directed to a statutory category, namely a method.  Claims 6 and 9 are directed to a statutory category, namely a system/machine.  Claim 15 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 6, 7, 9, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and organize the booking/reservation of an asset (i.e. room or vehicle).  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a rental manager might perform for a hotel.  The abstract elements of claims 1, 6, 7, 9, and 15, recite in part “Receive booking request…Create booking…Determine key…Determine application…Provide key…Obtain application…”.  Dependent claims 2, 3, 5, and 8 add to the abstract idea the following limitations which recite in part “Transmit confirmation…Retrieve from database…Request includes details…Send key…”.   All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 6, 7, 9, and 15.  Dependent claim 4 does not include any limitations that are directed toward the abstract idea and will be addresses in either the Step 2A (Prong 2) or Step 2B analysis below.
Step 2A (Prong 2):  Independent claims 1, 6, 7, 9, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Resource management system…Servers…Processors…Memory with code…Mobile computing device…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).     
Dependent claims 3 and 4 add the additional element which recites in part “Database…QR code…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2, 5, and 8 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 6, 7, 9, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Resource management system…Servers…Processors…Memory with code…Mobile computing device…Memory…Non-transitory computer readable medium…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and organize the booking/reservation of an asset (i.e. room or vehicle)) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0039] – “In some embodiments, the computing device 104 may comprise a mobile or hand-held computing device such as a smartphone or tablet, a laptop, or a PC, and may, in some embodiments, comprise multiple computing devices.”  
Dependent claims 3 and 4 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 3 and 4 include the additional element which recites in part “Database…QR code……”  These are similar additional elements that are addressed above in claims 1, 6, 7, 9, and 15, and are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and organize the booking/reservation of an asset (i.e. room or vehicle)) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2, 5, and 8 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-9 and 15 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
Examiner will again specifically note, however, that claims 10-13 are not rejected under 35 USC § 101 because they include the limitation controlling the functionality of a lock.  This overcomes the 101 rejection in the Step 2A (Prong 1) analysis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerhardt et al. (US 20120280790 A1)
Regarding claims 1, 6, 7, 9, and 15 (Amended), Gerhardt discloses a computer implemented method for booking a resource and providing access to the booked resource (Gerhardt ¶120 - The third-party client application may automatically request access on behalf of the electronic credential based on the trigger of an outside event such as booking a room for use at a certain time (see screen in 2103)), the method being implemented on a resource management system configured to communicate with one or computing devices and one or more resource booking systems across a communications network (Gerhardt Fig. 34), the method comprising: receiving, at the resource management system, a request to book a resource from a computing device of the one or more computing devices, the request comprising a resource identifier and a mobile computing device identifier; creating a booking based on the resource identifier (Gerhardt Fig. 23); determining a virtual key associated with the resource identifier, wherein the virtual key is configured to cooperate with an access device co-located with the resource to permit access to the resource(Gerhardt FIG. 22, 23 – Gerhardt ¶122 - notification informing the user of a pin code that allows the user access to a locking system (2204); determining whether a mobile computing device of the one or more computing devices associated with the mobile computing device identifier has a resource access application deployed thereon (Gerhardt ¶171 - At 3130, detecting of the proximity of the device to the lock launches a software application on the device {i.e. determine there is an application to launch}); determining that the mobile computing device has the resource access application deployed thereon, providing a confirmation message to a mobile computing device, wherein the confirmation message comprises one of (i) the virtual key and (ii) a confirmation code related to the virtual key to allow the virtual key to be retrieved (Gerhardt ¶122 - FIG. 22 discloses another example embodiment whereby a newly authenticated user (2201) receives a message confirming their registration via a communication such as but not limited to a text message, an email, a push notification or a third-party application notification informing the user of a pin code that allows the user access to a locking system (2204)); and determining that the mobile computing device does not have the resource access application deployed thereon, prompting the mobile computing device to obtain the resource access application (Gerhardt ¶171 - At 3132, the method further comprises providing {i.e. obtaining} a lock software application, associated with the web service, for installation on the portable electronic device).
Regarding claim 2, Gerhardt discloses transmitting a booking confirmation request to the resource booking system to confirm the booking of the resource (Gerhardt Fig. 23).
Regarding claim 3, Gerhardt discloses retrieving the virtual key from a virtual key database based on the resource identifier (Gerhardt ¶9 - The system abstracts access control from physical identifiers such as material keys or unique key-cards to virtual keys, which may be accessed from physical electronic devices. As the keys are stored in an electronic format in a secure web server).
Regarding claim 4, Gerhardt discloses the virtual key comprises one or more QR codes readable by the access device associated with the resource identifier (Gerhardt ¶21 - FIG. 2 demonstrates a camera enabled portable electronic device reading a Quick Response (QR) code. The act of reading the code will trigger an application to launch and actuate a door lock).
Regarding claim 5, Gerhardt discloses the request further comprises one or more of: (i) payment details and (ii) an indication of a duration for the booking (Gerhardt Fig. 23 – 2300).
Regarding claim 8, Gerhardt discloses providing the virtual key to the access device comprises one of (i) presenting the virtual key to a reader of the access device to allow the access device to scan the virtual key; and (ii) sending the virtual key to the access device using near field communication capability or UHF based communication capability (Gerhardt ¶26 - FIG. 7 is a flow chart depicting the steps of using Near Field Communication to lock or unlock a door).
Regarding claim 10 and 13, Gerhardt discloses a method of permitting access to a booked resource, the method implemented by an access device configured to operate one or more locking mechanisms associated with a respective resource, the access device configured to communicate with one or more mobile devices over a communications network, the method comprising: receiving, at the access device, an access request from a mobile computing device of the one or more mobile computing devices, the access request comprising a virtual key for a resource co-located with the access device (Gerhardt Fig. 7 - 701); determining a validity of the virtual key for the resource (Gerhardt Fig. 7 - 703); responsive to determining that the virtual key is valid for the resource, activating a locking mechanism associated with the resource to permit access to the resource (Gerhardt Fig. 7 - 707).
Regarding claim 11, Gerhardt discloses determining the validity of the virtual key for the resource comprises comparing the virtual key with a stored virtual key for the resource and determining whether the virtual key is substantially equal to or different from the stored virtual key (Gerhardt ¶14 - In an example embodiment, a system for operating a remotely operable lock comprises: a web service for receiving credentials from a portable electronic device; authenticating the received credentials {i.e. compare}; and issuing a command for receipt by the lock upon successful authentication of the credentials).  
Regarding claim 12, Gerhardt discloses sending, from the access device, validation information to a resource access monitoring system, wherein the validation information comprises the virtual key and a resource identifier associated with the resource; and receiving, at the access device, a notification indicating the validity or invalidity of the virtual key for the resource from the resource access monitoring system (Gerhardt ¶14 - In an example embodiment, a system for operating a remotely operable lock comprises: a web service for receiving credentials from a portable electronic device; authenticating the received credentials; and issuing a command for receipt by the lock upon successful authentication of the credentials).


Response to Arguments
Applicant's arguments filed 12/7/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 112(b) rejection of claim 8, as addressed above, that rejection is withdrawn in light of the amendments.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claimed invention does not fall into one of the enumerated buckets of abstract ideas.  Examiner finds this unpersuasive because under BRI the claimed invention is interpreted as a way for managing and organizing the booking/reservation of an asset.  Under this interpretation the claimed invention clearly falls into the bucket of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations)” because this is a commercial interaction between parties
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the streamlining aspect of the claimed invention.  While this streamlining aspect might be an improvement to the business process of organizing a rental, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As identified above, the additional elements merely limit the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).
Examiner will again specifically note, however, that claims 10-13 are not rejected under 35 USC § 101 because they include the limitation controlling the functionality of a lock.  This overcomes the 101 rejection in the Step 2A (Prong 1) analysis.
Regarding the 35 USC § 102 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to a downloadable mobile application.  In light of this amendment, Examiner agrees that the original reference did not cite to this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, the prior art of record was found to teach these limitations and is now cited.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  Further applicant argues that there is nothing within the cited prior art that would lead one of ordinary skill in the art to the disclosed invention.  Again, Examiner finds this unpersuasive because under BRI the prior art discloses a system that enables managing the accessing of resources through a use of a mobile application which is interpreted to be the same field and functionality as the Applicant’s claimed invention.     



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624